DETAILED ACTION
This action is in response to the applicant’s amendment filed on 10 November 2021. Claims 1-20 are pending and examined. Claims 1-3, 5, 12-13, 15 and 20 are currently amended. 
Response to Amendment
The Amendment filed 10 November 2021 has been entered. Claims 1-20 remain pending in the application. Regarding the Non-Final Office Action mailed on 01 September 2021, Applicant’s amendments to the Claims have partially overcome the 35 U.S.C. 112(b) rejections previously set forth (see Claim Rejections 35 USC 112).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10 November 2021, with regard to the objection to the drawings have been fully considered but they are not persuasive.
Applicant amended Fig. 4C but the line types (as indicated in the legend) still cannot be clearly differentiated in the figures. In addition, the amended Fig. 4C should keep the lines that mark the zoom-in location of the top figure. For Fig. 2, Fig. 4C and Fig. 8-9, the darkness and clarity of the lines/dots in should be improved to have similar image quality as Fig. 12. 
Applicant’s arguments, see Arguments/Remarks, filed 10 November 2021, with regard to the rejections of claims 1, 12 and 20 under 35 USC 101 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that “the “determining” in the third element of claims 1, 12 and 20 requires a navigation map and lane level navigation information that cannot be practically applied in the mind” (page 12 of Remarks), the examiner respectfully disagrees. 

Regarding the applicant’s argument that “The specification describes that the operations in claims 1, 12 and 20 provide a method for building a high-definition map with low cost, low complexity…Thus, the operations recited in the independent claims 1, 12 and 20 include meaningful limitations that add more than generally linking the use of an abstract idea to a particular technological environment because they solve a real problem with a solution that is necessarily rooted in the computer technology itself, similar to the additional element in DDR Holdings …”, the examiner respectfully disagrees. 
The independent claims broadly recite “determining a key node…”, “determining a key node layer…” and “obtaining a high-definition map …” which are simply a process for generating a map. It is not clear, based on what is recited in the claims, what “real problem” is solved. As to the “similar to the additional element in DDR Holdings…” it is not clear where the similarity comes from. Therefore the claim is an abstract idea that falls under “mental process” grouping and 35 U.S.C. 101 rejections are maintained. 

   
Applicant’s arguments, see Arguments/Remarks, filed 10 November 2021, with regard to the rejections of claims 1, 12 and 20 under 35 USC 112(b) have been fully considered but they are not persuasive.
Regarding the applicant’s argument that “high-definition map” is a well-known technical term in the autonomous driving area, and that the term “high-definition map” refers to a map that is precise at a centimeter level…As such, the Applicant respectfully submits that the term “high-definition map” in the pending claims is clear”, the examiner respectfully disagrees.
The independent claims broadly recite “determining a key node…”, “determining a key node layer…” and “obtaining a high-definition map …” while there is no recitation of anything related to “autonomous driving area”. Further, even in the autonomous driving area, the understanding of what “high-definition” is for a “high-definition map” may be different in different scenarios/phase of technology development. The specification recite high-definition as “precise at a centimeter level”, while the reference “Autonomous driving in the iCity-HD maps as a key challenge of the automotive industry” (Seif H. G. and Hu X., Engineering 2 (2016) 159-162) considers the accuracy of HD maps as +/-10cm (see section 3. Summary on page 162). Therefore, the term “high-definition map”, when recited with no further limitation, is indefinite and the 35 U.S.C. 112(b) rejection is maintained. 
Applicant’s arguments, see Arguments/Remarks, filed 10 November 2021, with regard to the rejections of claims 1, 12 and 20 under 35 USC 102 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Suto fails to disclose (1) determining a high-definition map comprising lane-level navigation information based on a navigation map and the 
Suto discloses a map with lane network (see at least Fig. 2, para 0043, 0055) which can provide lane-level navigation information. Para 0008 of the specification reads “high-definition map is used to provide lane-level navigation information”, therefore Suto teaches a high-definition map. Suto further teaches a type of key node comprises a lane change point (see at least Fig. 2, L21 to L31, L32 and L33). Therefore the prior art discloses the amended claims and the 35 U.S.C. 102 rejections are maintained.	
Drawings
The drawings are objected to because the image quality of Fig. 2, Fig. 4C and Fig. 8-9 need to be improved, e.g. the legend of Fig. 4C indicates the different line types but in the legend/ drawings the line types cannot be differentiated, and all the figures mentioned above should use darker and more clear line/dots. The image quality of all the drawings should be similar to that of Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
Independent claims 1, 12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for determining a key node describing information of a key position of a lane attribute change; determining a key node layer 
The claim recites no additional elements other than the determining steps, while the determining steps can be performed in the mind. Accordingly, there are no additional elements to integrate the abstract idea into a practical application.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, no additional elements are recited in the claims other than the “determining” steps which are grouped under “mental processes”.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining steps are grouped as “mental processes” and no additional elements are recited in the claims. Accordingly, the claim is ineligible (Step 2B:  Inventive Concept?: No).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “high-definition” in Claims 1, 12 and 20 is a relative term which renders the claim indefinite.  The term “high-definition map” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear a map with what level of “definition” can be considered as “high-definition”. Therefore the claims are indefinite and rejected under 35 USC 112(b).
Claims 2-11 and 13-19 are rejected by virtue of the dependency on previously rejected claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suto (US20180149488, hereinafter Suto).
As to claims 1, 12 and 20, Suto teaches a method, an apparatus and a computer program product, comprising: 
a memory to store programming instructions (see at least para 0019), 
a processor coupled to the memory, wherein the programming instructions cause the processor to be configured to (see at least para 0019):
determining a key node describing information of a key position of a lane attribute change, wherein a type of the key node comprises a lane change point (see at least para 0038, lane network data includes node data representing discrete positions set on each lane; para 0054, lane networks may be grouped with nodes whose attributes such as the number of lanes and traffic regulation change; Fig. 2 teaches a lane change point as a key node, e.g. L21 to L31, L32 and L33; also see claim 6); 
see at least para 0038, lane network data includes node data representing discrete positions set on each lane; para 0054, lane networks may be grouped with nodes whose attributes such as the number of lanes and traffic regulation change, also see Fig. 2 and claim 6); and 
determining a high-definition map comprising lane-level navigation information based on a navigation map and the key node layer, wherein the navigation map comprises road-level navigation information (see at least para 0020, map data including lane network data based on nodes; para 0041, set a lane-basis guide route after the guide route setting unit sets a road-basis guide route; also see Fig. 2).
As to claims 2 and 13, Suto teaches the method of claim 1 and the apparatus of claim 12, wherein the type of the key node further comprises one or more of lane start and end points or exclusive right-turn lane start and end points (see at least para 0013 starting point at and end of the lane networks and lane changeable position, also see Fig. 3).
As to claim 3, Suto teaches the method of claim 1, wherein the lane change point comprises one or more of a fork points generated when a quantity of lanes increases, a first convergence point generated when the quantity of lanes decreases, a fork junction of an exit lane of a highway, or a second convergence point of an entrance lane of the highway (see at least Fig. 3 for lane change point where a quantity of lanes increases, decreases and exit a highway).
As to claims 7 and 17, Suto teaches The method of claim 1 and the apparatus of claim 12, wherein the attribute comprises one or more of an identifier (ID) of the key node, an ID of a mesh to which the key node is mapped in the navigation map, an ID of a road to which the key see at least para 0054 for number of lanes as attribute).
As to claims 8 and 18, Suto teaches the method of claim 1 and the apparatus of claim 12, further comprising: 
determining, based on the high-definition map, a current key node that has a mapping relationship with a road on which a vehicle currently travels (see at least para 0043, lanes at the end of lane network related to vehicle position; para 0041, set a lane basis route after the guide route setting unit sets a road basis guide route ); and 
traveling based on the current key node and a route planning intention (see at least para 0045-0047, lane-basis guide route with the end of the lane networks as a starting point).
As to claims 9 and 19, Suto teaches the method of claim 8 and the apparatus of claim 18, wherein the current key node comprises a first key node (see at least Fig. 2 for nodes), and wherein the method further comprises: 
determining a projected point from the first key node to the road (see at least para 0053, lane network data on the road-basis guide route, see Fig. 2); and 
traveling along a road route based on a distance between a traveling position of the vehicle and the projected point and further based on the road-level navigation information in the navigation map (see at least para 0053, acquiring lane network data  within the predetermined distance from the vehicle position and a guide route to the destination can be set, see Fig. 2).
As to claim 10, Suto teaches the method of claim 9, wherein the current key node further comprises a second key node (see at least Fig. 2 for nodes), and wherein the method further comprises: 
see at least para 0051, determining whether the lane change is possible in the lane group and returning to the end side until the lane changeable position and changing lane, also see Fig. 2); and 
traveling based on a distance between the traveling position and the second key node (see at least (see at least para 0047, a predetermined distance from the vehicle position along the guide route set on a road-basis by the guide route setting unit)  .
As to claim 11, Suto teaches the method of claim 10, wherein the current key node further comprises a third key node (see at least Fig. 2 for nodes), and wherein the method further comprises: 
identifying that the traveling position reaches the second key node (see at least para 0050, a guide route for turning lest and the first guide intersection); and 
passing through, in response to the identifying and based on the route planning intention and a virtual lane line, an intersection, wherein the virtual lane line is based on the second key node and the third key node (see at least para 0050, a lane network set by link connected from the link L21 corresponding to the left turn lane to the link L43, also see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suto, in view of Kawai (US6577334, hereinafter Kawai).
As to claims 4 and 14, Suto teaches the method of claim 1 and the apparatus of claim 12.
Suto does not teach determining that the key node exists in N frames when a lane width change occurs in N consecutive frames, wherein N is greater than a first predefined threshold; and determining a geographic coordinate of the key node.
However, in the same field of endeavor, Kawai teaches determining lane width increases by comparing framed pictures then determining a point of road branches (see at least col 16, lines 3-17, Fig. 11) and determining point of junction and lane change with data regarding time and coordinates (see at least col 27, Table V).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system taught by Suto to include determining that the key node exists in N frames when a lane width change occurs in N consecutive frames, wherein N is greater than a first predefined threshold; and determining a geographic coordinate of the key node as taught by Kawai to provide a vehicle control system which incorporates determination of the specific lane in which the vehicle is currently running (see at least col 1, lines 58-61).
As to claims 5 and 15, Suto in view of Kawai teaches the method of claim 4 and the apparatus of claim 14.
Kawai further teaches wherein a width of a lane with a lane width change is either less than a second predefined threshold in an initial frame of the N frames or less than a third predefined threshold in an end frame of the N frames (see at least col 16, lines 13-17, lane width difference greater than a predetermined value to determine a branch off, also see Fig. 11).
As to claims 6 and 16, Suto in view of Kawai teaches the method of claim 5 and the apparatus of claim 14.
Kawai further teaches determining a first change value for a frame in the N frames, wherein the first change value is a first absolute value of a first difference between a first lane width at a first pixel in the frame and a second lane width at a second pixel in the frame (see at least col 16, lines 3-25, lane width difference, also see Fig. 11); 
determining a second change value for the frame, wherein the second change value is a second absolute value of a second difference between the first lane width at the first pixel in the see at least col 17, lines 48-65, lane width difference of current and previous procedure, also see Fig. 11-13); and 
determining that the lane width change occurs in the frame when a larger value between the first change value and the second change value is greater than a fourth predefined threshold (see at least col 17, lines 48-65, lane width difference greater than a predetermined value, also see Fig. 11-13).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667     
                                                                                                                                                                                                   /YUEN WONG/Primary Examiner, Art Unit 3667